PER CURIAM.
This is an appeal from a denial after evi-dentiary hearing of appellant’s motion for relief under Rule 3.850 Florida Rules of Criminal Procedure, 33 F.S.A.
Appellant was convicted of breaking and entering and grand larceny. The convictions and sentences were affirmed by this court on appeal. Alvarez v. State, Fla. App.1972, 261 So.2d 200.
Relief was sought in the trial court under Rule 3.850, supra. In this appeal it is argued that the defendant was denied a fair trial because his trial counsel, Mr. Gino P. Negretti, was also trial counsel for a co-defendant in the trial of the parties.; that there was a conflict of interest and by reason thereof counsel breached his duty to represent the defendant with unfettered loyalty in violation of the defendant’s *122rights to the effective assistance of counsel under the Florida and United States Constitutions.
This contention is without merit because the defendant voluntarily engaged Mr. Ne-gretti as his counsel to represent him at trial. He was well aware that counsel was employed to represent both defendants at trial. Youngblood v. State, Fla.App.1968, 206 So.2d 665; Davis v. State, Fla.App.1968, 209 So.2d 701; Hernandez v. State, Fla.App.1968, 212 So.2d 69; Caplinger v. State, Fla.App.1973, 271 So.2d 780.
Affirmed.